Exhibit 10.29

 

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of July
31, 2007, by and between MEDTOX SCIENTIFIC, INC., MEDTOX DIAGNOSTICS, INC., and
MEDTOX LABORATORIES, INC., each a Delaware corporation (each individually, a
"Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"). Each reference
herein to "Borrower" shall mean each and every party, collectively and
individually, defined above as a Borrower.

RECITALS  

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 1, 2005, as amended from time to time ("Credit Agreement").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.

Section 4.3 (c) is hereby deleted in its entirety, without substitution.

 

2.

Section 4.3 (d) is hereby renumbered as Section 4.3 (c).

 

3.

Section 4.10 is hereby deleted in its entirety, without substitution.

 

4.

Section 4.11 is hereby renumbered as Section 4.10.

 

5.

Section 5.2 is hereby deleted in its entirety, without substitution.

 

6.

Sections 5.3, 5.4, 5.5, 5.6, 5.7, and 5.8 are hereby renumbered as Sections 5.2,
5.3, 5.4, 5.5, 5.6, and 5.7.

7.        Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

8.         Borrower hereby remakes all representations and warranties contained
in the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

- 1 -

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

MEDTOX SCIENTIFIC, INC.

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

By: /s/ Kevin J. Wiersma

By: /s/ Steven P. Johnson

 

Kevin J. Wiersma, CFO and COO-Labs

Steven P. Johnson, Vice President

    MEDTOX DIAGNOSTICS, INC.

 

 

By: /s/ Kevin J. Wiersma

     Kevin J. Wiersma, CFO and COO-Labs

 

     MEDTOX LABORATORIES, INC.

 

 

 

By: /s/ Kevin J. Wiersma

     Kevin J. Wiersma, CFO and COO-Labs

 

- 2 -

 

 